Citation Nr: 0730397	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for snapping hip 
syndrome with trochanteric bursitis of the right hip.

2.  Entitlement to service connection for a right knee 
condition, to include as secondary to snapping hip syndrome 
with trochanteric bursitis.

3.  Entitlement to service connection for a right ankle 
condition, to include as secondary to snapping hip syndrome 
with trochanteric bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1942 to August 
1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 and January 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In August 2006, the Board granted the veteran's motion to 
advance his appeal on the docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c)(2006).  This 
matter was previously before the Board and was remanded for 
further development in October 2006 and March 2007.

In August 2006, the Board granted the veteran's motion to 
advance his appeal on the docket, pursuant to 38 U.S.C.A. 
§ 7017 (West 2002) and 38 C.F.R. § 20.900(c)(2007).  


FINDINGS OF FACT

1.  The veteran has trochanteric bursitis of the right hip 
that is not related to the pyriformis myositis of the right 
hip he had during service, or any other incident of active 
service.  

2.  The veteran does not currently have a diagnosed right 
knee condition which is related to service.

3.  The veteran does not currently have a diagnosed right 
ankle condition which is related to service.




CONCLUSIONS OF LAW

1.  Snapping hip syndrome with trochanteric bursitis of the 
right hip was not incurred in, or related to active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A right knee disability was not incurred in, or 
aggravated by active service, and is not proximately due to, 
or the result of, a service connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

3.  A right ankle disability was not incurred in, or 
aggravated by active service, and is not proximately due to, 
or the result of, a service connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In December 2002 and August 2003, the veteran was provided 
with notice which adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letters also 
essentially told the veteran to submit any information or 
evidence in his possession.  The RO additionally requested 
that the veteran identify any relevant records and/or 
additional supporting information or evidence, and submit 
authorizations to the RO so that the RO could obtain the 
records or other evidence on his behalf.  

A May 2006 letter informed the veteran of the type of 
evidence necessary to establish a disability rating and an 
effective date.  While this notice was not provided prior to 
the first RO adjudication of the claim, the notice was 
provided prior to the transfer and certification of the 
veteran's case to the Board.  The veteran and his 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the record does not show that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  

The record shows that the veteran, who is represented, had 
actual knowledge with the requirements for the benefits 
sought on appeal.  Therefore, under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," such that the VCAA timing error did not 
affect the essential fairness of the adjudication of the 
claim.  See Sanders, supra. See also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Thus, the Board concludes that the 
defect in the timing of the VCAA notice constitutes harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, VA 
medical records, and provided the veteran with a VA 
examination.  The veteran also submitted numerous statements 
and lay statements in support of his claim.  The veteran has 
not identified any further evidence with respect to his 
claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

History

The veteran claims his right hip condition is related to a 
military exercise during his active service.  The veteran 
also contends that he has right knee and right ankle 
conditions that are secondary to his right hip condition.  In 
his numerous statements, the veteran contends that his right 
hip condition was the result of a military exercise in the 
mountains he was forced to go on, despite not receiving 
proper training.  He complained that after being on the 
exercise, he started experiencing hip pain, which never 
resolved.

The veteran's March 1942 induction examination report and a 
June 1942 examination report did not reveal any hip, knee or 
ankle abnormalities.  Service medical records are silent as 
to complaints of or treatment for any knee or ankle 
condition.  However, in February 1943, the veteran complained 
of pain in his hips, described as "snapping" and a March 1943 
orthopedic consultation report shows spasticity of 
musculature on abduction and flexion of thigh and contains a 
diagnosis of chronic myositis of the right pyriformis muscle.

In April 1943, the veteran was again seen for snapping and 
pain in the right hip.  The record shows that the veteran 
stated that his condition was present prior to enlistment, 
since a fall on his right hip in September 1941 while the 
veteran was in the civil service, and it had bothered him 
ever since.  The record shows that he refused a recommended 
operation and the diagnosis was myositis, chronic, right 
pyriformis muscle.  A July 1943 document shows that the 
veteran signed a statement acknowledging that the right hip 
disability pre-existed service and was not aggravated during 
service.  The July 1943 discharge examination report, in the 
summary of defects, lists chronic myositis of the right 
pyriformis muscle, but does not list any ankle or knee 
condition.

A June 1943 letter from a military officer to the veteran's 
father stated that the veteran was under his care in the 
dispensary for a few weeks during which he was treated for 
his pain in the hips.  The officer stated: "As you know, he 
has a congenital weakness of his hips."  The officer stated 
that following a period of training, the veteran developed 
pain in his back which radiated to his hips and around the 
front of his stomach.  "This pain will subside when he stops 
his hard work and intensive training.  I do not think he will 
be relieved until he is out of the Navy and has a prolonged 
period of rest.  There is nothing pathological about the 
boy's condition except that it stems from a weak back 
originally."

Post service medical evidence includes an August 1943 
"certificate of medical examination" which notes that the 
veteran was capable of "arduous" physical exertion but then 
goes on to note that the veteran has a bad hip which bothers 
him if he walks any distance and that he was discharged from 
the Navy because of it.  There is also a February 1945 form 
which notes that the veteran has a "severe limp in right leg" 
and states that he is "not qualified physically for 
reenlistment."

Additionally, an October 1947 examination report shows 
congenital relaxation of capsule of hip joint evidenced by 
the veteran's ability to throw the hip out of joint at will 
by full weight bearing and internal rotation.  There was mild 
tenderness over the right pyriformis muscle but no swelling, 
tenderness, crepitus, guarding or limitation of motion.  Gait 
was good and no limp was noted.  A diagnosis of "scoliosis, 
dorsal, lumbar spine, secondary to tipped pelvis and short 
right lower extremity" was provided.   

The veteran also submitted several affidavits signed in 1952 
that stated that the veteran played sports and never had a 
problem with his hip until he got out of the service.

A March 1985 VA examination of the right hip revealed 
complaints of recurrent pain in the right hip since military 
service lasting about four months.  Examination revealed 
equal leg lengths and a gait that favored the right leg 
slightly.  There was no crepitation bilaterally and there was 
mild tenderness over the posterior greater trochanteric bursa 
on the right.  X-rays showed a normal right hip.  A diagnosis 
of old snapping hip syndrome with trochanteric bursitis was 
provided.
 
A January 1987 VA examination revealed a history of right hip 
pain during service, with no history of a traumatic injury.  
The veteran reported intermittent right hip pain.  The 
examiner noted no obvious progression of the problem over the 
past several years, with full range of motion in the right 
hip without tenderness.  Orthopedic examination on the same 
date indicated that the veteran walked with a cane, although 
he used the cane on the wrong side.  Examination revealed 
full range of motion in the right hip, and slight shortness 
of the right leg.  X-rays showed minimal arthritic changes 
consistent with age and habits.  There was some tenderness 
over the right greater trochanter, but no fracture or 
dislocation.  The examiner also noted full range of motion in 
the ankles and knees.  A diagnosis of old snapping hip 
syndrome with trochanteric bursitis was provided.  

VA treatment records dated July 1986 through February 2000 
indicated complaints of and treatment for right hip pain.  A 
July 1986 inpatient discharge report for alcohol dependence 
indicated right hip pain and recurrent dislocation based on 
the veteran's history.  A November 1987 alcohol dependence 
treatment report indicated chronic pain in the right hip and 
the veteran providing a history of "something happening" to 
his right hip in service.

A February 1993 statement from a fellow veteran noted that he 
knew the veteran and didn't remember the veteran having a 
limp or any other physical defect in the time he knew the 
veteran.

VA treatment records dated May 1999 to May 2002 reflect 
treatment for other medical conditions including chronic 
atrial fibrillation and high blood pressure.  The records are 
silent as to any diagnosis or treatment for a right hip 
disability. 

A letter from Dr. B.M.B., dated July 2003 indicated that she 
examined the veteran at his request in July 2003.  The 
veteran related a history of an injury to his right hip 
during his active service, when he awoke one morning in pain.  
The veteran reported having difficulty ambulating due to the 
pain in his hip from that point forward.  The veteran also 
stated that he did not have pain at the time of the July 2003 
examination but his hip still felt unstable and he felt that 
the problem had not resolved since it initially occurred in 
the military.  Examination revealed that the veteran walked 
with an unsteady gait and had decreased range of motion in 
his hips, with significantly more restriction on the right 
side.  There were multiple deep tissue tender points in the 
right hip region and very chronic tissue/texture changes in 
the tissues surrounding the right hip.  The physician opined 
that the veteran had a chronic hip injury that occurred some 
time ago, but could not state for a fact that the injury was 
service related.  However, because the veteran reported a 
history of onset during service and stated that he never had 
any resolution of the problem, the examiner stated it was 
likely the hip injury was service related.

The veteran was afforded a VA examination in May 2007.  At 
the examination, the veteran reported first noticing right 
hip pain after participating in war games during his active 
service after which he was diagnosed with chronic right 
pyriformis myositis.  The veteran claimed the condition 
worsened over the years.  The examiner noted that after 
approximately two years after military service, the snappy 
hip symptoms resolved and had not returned.  The veteran 
reported current, constant diffuse pain in the right hip with 
weakness, giving way, fatigability, stiffness, and lack or 
endurance that he treated with heat and rest. The examiner 
also noted that the veteran used a cane and a walker on 
occasion.  Examination of the right hip revealed no snapping 
of the hip and no pysiform muscle pain.  

After review of the claims file and a thorough examination, 
the examiner provided a diagnosis of right hip greater 
trochanter bursitis with no congenital right hip condition 
found.  The examiner opined that it was not at least as 
likely as not (less than 50/50 probability) that the 
veteran's current right hip trochanter bursitis was caused by 
or the result of his military service.  The examiner based 
his opinion on a review of the claims file, and stated that 
the veteran had a pre-existing right hip condition which was 
determined by the navy to not have been aggravated by 
service.  The examiner pointed out that the veteran agreed 
with the medical board findings.  Additionally, the examiner 
noted that the original diagnosed chronic right pyriformis 
had resolved and was not found on examination.  He stated 
that the current right hip greater trochanter bursitis showed 
no relationship to the symptoms or condition claim during 
service.    

A May 2007 addendum noted that after review of the 
examination report, claims file, and history, a supervisory 
physician concurred with the VA examiner's assessment and 
opinion that there was no identifiable link between the 
condition identified in service as pyrifomis myositis and the 
currently identified right trochanteric bursitis.  The 
physician further stated that the condition complained about 
in service resolved and was no longer present, nor had it 
been present for many years.  Instead the physician noted 
that the currently experienced symptoms and findings were of 
late onset and were consistent with aging and a 
constitutional condition.  The physician finally opined that 
it was less likely than not that the currently claimed right 
hip condition was related to the right hip symptoms and 
findings during service.  

Analysis

Entitlement to service connection for a right hip condition

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The Board notes that the veteran currently has trochanteric 
bursitis of the right hip.  While service medical records 
show that the veteran complained of hip pain in service and 
was diagnosed with chronic myositis of the right pyriformis 
muscle, subsequent medical examinations revealed that the 
condition has fully resolved.  In addition to post-service 
medical examinations showing that the condition in service 
resolved, the military officer who treated the veteran for 
his right hip condition opined that the veteran's hip pain 
which developed subsequent to a training exercise would 
subside when he stopped hard work and intensive training.  
The officer further stated that once the veteran was out of 
the Navy and had a prolonged period of rest, the pain would 
be relieved.  Finally, the officer noted that there was 
nothing pathological about the hip condition except that it 
stemmed from a weak back. 

The Board also finds that the veteran does not have a 
congenital hip condition.  The treating military officer 
noted in his June 1943 letter to the veteran's father that 
the veteran had a congenital weakness of the hips.  The 
October 1947 VA examination also found a congenital 
relaxation of the hip capsule to be present.  However, 
subsequent medical examinations, specifically the May 2007 VA 
examination, revealed that the veteran does not have a 
congenital hip condition.  The Board finds the May 2007 
examiner's opinion that the veteran does not have a 
congenital hip disability to be more probative than the other 
reports showing such a condition.  In this regard, the 
examiner reviewed all of the veteran's service medical 
records, as well as his complete claims file.  

As noted earlier, the veteran's service entrance examination 
was negative for a finding of a right hip disability.  Since 
there is no clear and unmistakable evidence on file that the 
veteran had a right hip condition, including a congenital 
one, prior to service, an analysis based on service 
aggravation s not warranted.

The Board finds that while the veteran has a current 
diagnosis of trochanteric bursitis of the right hip, that hip 
condition is not related to the veteran's myositis of the 
right pyriformis muscle, and snappy hip syndrome noted during 
service.  Again, the military officer in his June 1943 letter 
stated that there was nothing pathological about the 
veteran's condition except that it stemmed from a weak back, 
and opined that the pain would be relieved with a period of 
prolonged rest.  The 1947 VA examination found a good gait, 
and no limp.  No further objective medical evidence was 
submitted until March 1985 - approximately 35 years later, 
when a VA examination showed old snapping hip syndrome with 
trochanteric bursitis.  Additionally the March 1985 x-rays 
showed a normal hip.  A January 1987 VA examination provided 
the same diagnosis, and the examiner noted that x-rays showed 
minimal arthritic changes consistent with age.  

The July 2003 medical opinion submitted by the veteran 
appears to relate the veteran's current hip condition to 
service.  However, in rendering this opinion the physician 
did not review the claims file, nor did she review the 
veteran's service medical records, but rather relied on the 
veteran's report of an injury to his right hip during service 
that never resolved.  However, review of the service medical 
records do not show an injury during service, but rather show 
that subsequent to a training exercise, the veteran began to 
complain of pain in the right hip.  Also, while the veteran 
relayed that his hip condition during service never resolved 
a review of the claims file shows that the hip condition 
diagnosed during service had since resolved.  Evidence that 
is simply the information recorded by the medical examiner 
from the veteran, unenhanced by any additional medical 
comment by that examiner does not constitute "competent 
medical evidence." See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Furthermore, the July 2003 opinion relating the 
veteran's current hip condition to service is speculative.  
The examiner indicated that she could not state for a fact 
that the injury was service-related but because the veteran 
had reported a history of onset during service, and reported 
that his hip condition never resolved, that it was likely 
that the hip injury was service related.  See Tirpak v. 
Derwinski, 2 Vet. App. 609. 610 (1992).  

Conversely, the May 2007 VA examiner provided an opinion and 
rationale regarding whether the veteran's current right hip 
condition was related to his service after a thorough 
examination and review of the claims folder.  The examiner 
opined, and a supervisory physician concurred, that the 
veteran's snappy hip symptoms resolved within approximately 
two years after discharge from service and were no longer 
present.  The May 2007 examiner provided a diagnosis of late 
onset trochanteric bursitis and opined that there was no link 
between the condition identified in service as pyrifomis 
myositis and the currently identified trochanteric bursitis.  
The supervisory physician opined that the current 
trochanteric bursitis was consistent with age and a 
constitutional condition.  The May 2007 opinion, combined 
with the June 1943 opinion that the veteran's hip condition 
would resolve with a prolonged period of rest show that the 
veteran's in-service right hip condition resolved.  
  
As there is no competent medical evidence demonstrating a 
link between the right hip condition during service, and the 
current right hip trochanteric bursitis, service connection 
for snapping hip syndrome with trochanteric bursitis is 
denied.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for a right ankle condition 
and a right knee condition as secondary to the right hip 
disability.

The veteran contends that he has a right knee condition and a 
right ankle condition that are secondary to his right hip 
condition.

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 3.310 (2005).  To establish 
entitlement to service connection on a secondary basis, there 
must be competent medical evidence of record establishing 
that a current disability is proximately due to, or the 
result of, a service-connected disability.  See Lantham v. 
Brown, 7 Vet. App. 359, 365 (1995).

The Board has found that service connection is not warranted 
for a right hip disability.  Therefore, service connection 
for right ankle and right knee conditions are not warranted 
on a secondary basis.  

Additionally, there is no evidence showing that the veteran 
has a right ankle or a right knee condition which is related 
to service.  Service medical records are silent as to any 
complaints of or treatment for a right knee or ankle 
condition.  Furthermore, the record is virtually silent as to 
any complaints of or treatment for any knee or ankle 
conditions.  A January 1987 VA examination noted full range 
of motion in the ankles and knees, but otherwise the claimed 
conditions are not noted or discussed in any prior or 
subsequent VA examination or any VA treatment records 
submitted by the veteran. There is no competent medical 
evidence relating a current disability of the right knee and 
ankle to service.

In the absence of competent medical evidence showing that the 
veteran currently has a right knee and ankle disability which 
is related to service, service connection on a direct basis 
is not warranted.  Since the Board has determined that 
service connection was not warranted for a right hip 
disability, service connection on a secondary basis is also 
not warranted.  Given the foregoing the Board concludes that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt rule is not applicable.  Therefore 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for snapping hip syndrome with 
trochanteric bursitis of the right hip is denied.

Service connection for a right knee condition, secondary to 
snapping hip syndrome with trochanteric bursitis is denied.

Service connection for a right ankle condition, secondary to 
snapping hip syndrome with trochanteric bursitis is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


